Citation Nr: 0601015	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles, knees, and shins.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss, from July 29, 1996, to August 28, 2002.

3.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss, on and after August 29, 
2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an effective date prior to June 5, 2003, 
for a grant of service connection for bilateral ligamentous 
strain of the ankles.

6.  Entitlement to an effective date prior to September 18, 
2002, for a grant of service connection for bilateral 
ligamentous strain of the knees. 

7.  Entitlement to a combined schedular evaluation in excess 
of 90 percent for service-connected disorders.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to October 
1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2001, April 2002, July 2003, and January 2005, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran testified before the Board at videoconference 
hearings in June 2003 and October 2005.  As these hearings 
were not conducted by the same Veterans Law Judge, a panel 
decision is necessary.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board that 
concluded no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include (1) 
all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating 
for tinnitus of greater than 10 percent is sought; and (2) 
all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  
Based on these criteria, the veteran's tinnitus claim has 
been stayed, and he was informed of this stay at the October 
2005 hearing.  Once a final decision is reached on appeal in 
the Smith case, the adjudication of this issue will be 
resumed.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of ankle, 
knee, or shin arthritis.

2.  From July 29, 1996, to August 28, 2002, an audiological 
evaluation establishes the veteran's bilateral hearing loss 
was consistent with no more than Level II hearing impairment 
in the right ear and Level III hearing impairment in the 
left ear.

3.  Since August 29, 2002, audiological evaluations 
establish the veteran's bilateral hearing loss is consistent 
with no more than Level IV or V hearing impairment in the 
right ear and Level III hearing impairment in the left ear.

4.  The veteran has been treated by VA for lower extremity 
pain since at least 2001, but a claim of entitlement to 
service connection for a bilateral ankle disorder was not 
received by VA until June 5, 2003, and a claim of 
entitlement to service connection for a bilateral knee 
disorder was not received by VA until September 18, 2002.

5.  The veteran's service-connected disabilities total a 90 
percent evaluation after applying the Combined Rating Table 
and considering the bilateral factor of his lower extremity 
disabilities.


CONCLUSIONS OF LAW

1.  Arthritis of the ankles, knees, or shins was not 
incurred in or aggravated by active military service nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss, from July 29, 1996, to August 28, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).

3.  The criteria for an increased evaluation for bilateral 
hearing loss, evaluated as 10 percent disabling on and after 
August 29, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).

4.  The criteria for an effective date prior to June 5, 
2003, for entitlement to service connection for ligamentous 
strain of the ankles have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

5.  The criteria for an effective date prior to September 
18, 2002, for entitlement to service connection for 
ligamentous strain of the knees have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

6.  The criteria for a combined schedular evaluation in 
excess of 90 percent for service-connected disorders have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Notify And Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA notified the veteran by letters 
dated in June 2003, May 2004, October 2004, and May 2005 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disability, or to provide a properly executed 
release so that VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. 
§ 3.159(c), (d).  The record contains all identified, 
pertinent evidence, to include the veteran's service medical 
records, treatment records, and the reports from VA 
examinations conducted in July 2001, August 2002, November 
2002, July 2003, March 2004, December 2004, and January 
2005.  The earlier effective date issues are decided on the 
evidence of record, and providing a current examination or 
obtaining other additional evidence is not relevant to these 
issues.

The most recent VA audiological examination was conducted in 
January 2005, and the veteran testified that his hearing 
loss had not worsened since then, instead acknowledging that 
it had stabilized.  Nevertheless, he requested a re-
examination of his hearing loss because he felt the facility 
that had done the testing was unfair to him.  A review of 
the record, however, shows no insufficiency or irregularity 
in the testing conducted by VA in January 2005 or in testing 
conducted prior thereto that would suggest a re-examination 
is necessary.  It is noted that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  This was accomplished in this 
case, and a review of all audiology testing of record 
conducted in recent years reflects fairly consistent 
findings of the level of hearing impairment, thus raising no 
question as to their validity.

Finally, to the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the 
duty to notify and assist reasonably affects the outcome of 
this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Service Connection For Arthritis Of The Ankles, Knees, 
And Shins

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the record does not contain competent evidence 
of a current arthritis disability involving the ankles, 
knees, or shins.  In fact, there is no medical evidence the 
veteran has arthritis of any body part.  Although his 
service-connected disabilities include several orthopedic 
disabilities involving the lower extremities, the pertinent 
medical evidence does not contain a diagnosis of arthritis.  
Rather, there is affirmative medical evidence that the 
veteran does not have arthritis.  For instance, the July 
2001 VA examiner found no evidence of a bone disease.  April 
2001 and April 2003 ankle x-ray results were normal.  No 
arthropathy was found on December 2001 heel x-rays results.  
Knee x-ray results from October 2004 were also normal.  
Finally, the results of x-rays conducted in conjunction with 
a December 2004 VA examination were also negative.  
Moreover, the December 2004 VA examiner provided a detailed 
opinion against a diagnosis of arthritis:

Review of veteran's history, as well as entries into 
the CPRS and the [claims]-file provides no evidence 
that this veteran has arthritis as pre-supposed by the 
question of the opinion.  Review of CPRS, including x-
rays, again demonstrates no evidence of arthritis.  
There is, however, mention in a clinical progress note 
from the veteran's primary physician from 10-8-04 that 
he was experiencing some knee pains and the word 
'arthritis' showed up within the clinical note as an 
assessment prior to the results of the x-rays.  It 
appears that the primary physician mentioned arthritis 
and, therefore, was going to confirm with bilateral x-
rays.  The x-rays, however, from 10-8-04 failed to 
demonstrate evidence of arthritis or degenerative joint 
disease to the ankles.  

This opinion is consistent with the evidence of record, and 
the Board lends significant probative value to this opinion, 
as it is thorough and was made after review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(assessing the probative value of a medical opinion includes 
factors such as the physician's access to the claims file 
and the thoroughness and detail of the opinion).

The veteran contends that he was diagnosed with arthritis in 
March 2001, but there is no such diagnosis in the 
evidentiary record.  He also contends that his prescription 
of Vioxx should also establish that he has arthritis.  A 
review of the medical evidence shows that although he is 
prescribed Vioxx, it is for generalized joint pain, not 
arthritis.  In this regard, the Board has considered the lay 
statements of record from the veteran, but neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Here, the VA examiner's 
opinion in December 2004 is affirmative evidence against a 
diagnosis of arthritis.

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of 
these disorders, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claims, and they must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Evaluation For Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The Rating Schedule establishes eleven auditory acuity 
levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for 
each ear by intersecting the vertical row appropriate for 
the percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

July 29, 1996, to August 28, 2002

A July 2001 VA audiological test demonstrated average 
puretone thresholds of 41 decibels for the right ear and 35 
decibels for the left ear.  Speech recognition scores were 
78 percent for the right ear and 84 percent for the left 
ear.  This is the only audiological testing conducted during 
this adjudicative period.  Applying the Rating Schedule to 
the above audiological findings, the veteran's hearing loss 
was no more than Level III impairment for the right ear and 
Level II impairment for the left ear.  In such a case, the 
numeric designations correlate under Table VII to a 
noncompensable disability rating.  At 2000 Hertz, the 
puretone threshold was less than 55 decibels for each ear, 
and this alone establishes there was no exceptional pattern 
of hearing impairment at that time.  See 38 C.F.R. § 4.86.

Since August 29, 2002

An August 2002 VA audiological test demonstrated average 
puretone thresholds of 40 decibels for the right ear and 38 
decibels for the left ear.  Speech recognition scores were 
68 percent for the right ear and 80 percent for the left 
ear.  Applying the Rating Schedule to the above audiological 
findings, the veteran's hearing loss is presently no more 
than Level IV impairment in the right ear and Level III 
impairment in the left ear.  In such a case, the numeric 
designations correlate under Table VII to a 10 percent 
disability rating.  At 2000 Hertz, the puretone threshold 
was less than 55 decibels for each ear, and this alone 
establishes there was no exceptional pattern of hearing 
impairment at that time.  See 38 C.F.R. § 4.86.

Results of more recent audiological tests, to include 
consideration of any exceptional pattern of hearing 
impairment, do not show hearing impairment that would 
warrant the next higher rating of 20 percent.  A November 
2002 VA audiological test demonstrated average puretone 
thresholds of 40 decibels for the right ear and 38 decibels 
for the left ear.  The puretone threshold at 2000 Hertz was 
20 decibels, bilaterally.  Speech recognition scores were 72 
percent for the right ear and 84 percent for the left ear.  
These findings are consistent with a noncompensable 
evaluation.

A March 2004 VA audiological test demonstrated average 
puretone thresholds of 50 decibels for the right ear and 43 
decibels for the left ear.  The puretone threshold at 2000 
Hertz was 30 decibels, bilaterally.  Speech recognition 
scores were 76 percent for the right ear and 80 percent for 
the left ear.  These findings are consistent with the 
current 10 evaluation.  

A January 2005 VA audiological test demonstrated average 
puretone thresholds of 50 decibels for the right ear and 43 
decibels for the left ear.  The puretone threshold at 2000 
Hertz was 35 decibels, bilaterally.  Speech recognition 
scores were 72 percent for the right ear and 76 percent for 
the left ear.  These findings are consistent with the 
current 10 evaluation. Again, it is noted the veteran 
testified that his hearing loss had not worsened since the 
last examination.

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any period.  In evaluating 
service-connected hearing loss, disability ratings are 
derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Accordingly, the testimony 
regarding the poor level of speech recognition, as well as 
the diagnosis and treatment by VA of his hearing loss, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.

Accordingly, the competent evidence reflects the currently 
assigned ratings are appropriate and higher evaluations are 
not warranted for any period.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  The preponderance is against the veteran's claims, and 
they must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Earlier Effective Dates For Service Connection

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to 
apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2005).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  Id. at 200.

The veteran separated from service in October 1989, and no 
claim for compensation was received in the first year after 
service separation.
Since the claims at issue were not received within one year 
of service separation, the effective dates for service 
connection would be the later of the dates of receipt of 
claim or the dates entitlement arose.

In July 2003, the RO granted entitlement to service 
connection for ligamentous strain of the ankles and 
ligamentous strain of the knees, each effective June 5, 
2003, the date that the RO indicated in its rating decision 
that the original claims for service connection were 
received by VA.  In May 2004, the RO assigned an effective 
date of September 18, 2002, for the grant of service 
connection for ligamentous strain of the knees.  The RO 
assigned the earlier effective date for the knees based on 
statements the veteran made about his knees in a VA Form 9, 
Appeal to Board of Veterans' Appeals, signed on September 6, 
2002, and received by VA on September 18, 2002.

As set forth in his August 2003 statement, the veteran 
contends that the effective dates for entitlement to service 
connection should be September 6, 2002, the date he 
completed the VA Form 9 received on September 18, 2002.  
This argument simply lacks legal merit, as an award of 
service connection is based on the date entitlement arose or 
the date of receipt of claim, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Furthermore, with respect to an earlier effective date for 
service connection of the ankles, the September 2002 
document cannot be considered a claim.  The September 2002 
VA Form 9 included references to the veteran's feet, knees, 
and shins, but not his ankles.  Consequently, he did not 
identify the benefit sought.  See 38 C.F.R. § 3.155.  

Additionally, the dates entitlement arose for these 
disabilities would not support earlier effective dates.  In 
fact, although the July 2003 VA examiner referenced VA 
treatment records from 2001 and 2002, ligamentous strain of 
the ankles and knees was first diagnosed by the July 2003 VA 
examiner, suggesting that perhaps the RO should have 
assigned a later effective date based on the date 
entitlement arose. 

At the veteran's October 2005 hearing, he argued that the 
earlier effective dates should coincide with the date he was 
initially prescribe Vioxx for his ankle and knee pain.  
Treatment records can be considered an informal claim for an 
increase or to reopen a claim, but are not used as an 
informal claim for an initial claim for service connection, 
which requires a communication or action that identifies the 
benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.157 
(2005).  In any event, such a case would establish the date 
entitlement arose as the earlier event and thus not support 
the claim, which considers the later event for assigning an 
earlier effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).

Accordingly, the dates of receipt of the veteran's claims 
for service connection of the ankles and knees, June 5, 
2003, and September 18, 2002, respectively, are the 
appropriate effective dates for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. 
§ 3.400(b)(2).

V.  Combined Total Schedular Evaluation

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Rating Table found 
therein.  Table I, Combined Ratings Table, results from the 
consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  Thus, a 
person having a 60 percent disability is considered 40 
percent efficient. Proceeding from this 40 percent 
efficiency, the effect of a further 30 percent disability is 
to leave only 70 percent of the efficiency remaining after 
consideration of the first disability, or 28 percent 
efficiency altogether.  The individual is thus 72 percent 
disabled, as shown in Table I opposite 60 percent and under 
30 percent. 

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of 
one disability will be read in the left column and the 
degree of the other in the top row, whichever is 
appropriate.  The figures appearing in the space where the 
column and row intersect will represent the combined value 
of the two.  This combined value will then be converted to 
the nearest number divisible by 10, and combined values 
ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent 
must be converted to 70 percent to represent the final 
degree of disability.  Similarly, with a disability of 40 
percent, and another disability of 20 percent, the combined 
value is found to be 52 percent, but the 52 percent must be 
converted to the nearest degree divisible by 10, which is 50 
percent.  If there are more than two disabilities, the 
disabilities will also be arranged in the exact order of 
their severity and the combined value for the first two will 
be found as previously described for two disabilities.  The 
combined value, exactly as found in Table I, will be 
combined with the degree of the third disability (in order 
of severity).  The combined value for the three disabilities 
will be found in the space where the column and row 
intersect, and if there are only three disabilities will be 
converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the 
three is 81 percent. This combined value will be converted 
to the nearest degree divisible by 10 which is 80 percent.  
The same procedure will be employed when there are four or 
more disabilities.  See 38 C.F.R. § 4.25, Table I. 

Table I-Combined Ratings Table
[10 combined with 10 is 19]
 
1
0
2
0
3
0
4
0
5
0
6
0
7
0
8
0
9
0
1
9
2
7
3
5
4
3
5
1
6
0
6
8
7
6
8
4
9
2
2
0
2
8
3
6
4
4
5
2
6
0
6
8
7
6
8
4
9
2
2
1
2
9
3
7
4
5
5
3
6
1
6
8
7
6
8
4
9
2
2
2
3
0
3
8
4
5
5
3
6
1
6
9
7
7
8
4
9
2
2
3
3
1
3
8
4
6
5
4
6
2
6
9
7
7
8
5
9
2
2
4
3
2
3
9
4
7
5
4
6
2
7
0
7
7
8
5
9
2
2
5
3
3
4
0
4
8
5
5
6
3
7
0
7
8
8
5
9
3
2
6
3
3
4
1
4
8
5
6
6
3
7
0
7
8
8
5
9
3
2
7
3
4
4
2
4
9
5
6
6
4
7
1
7
8
8
5
9
3
2
8
3
5
4
2
5
0
5
7
6
4
7
1
7
8
8
6
9
3
2
9
3
6
4
3
5
0
5
7
6
5
7
2
7
9
8
6
9
3
3
0
3
7
4
4
5
1
5
8
6
5
7
2
7
9
8
6
9
3
3
1
3
8
4
5
5
2
5
9
6
6
7
2
7
9
8
6
9
3
3
2
3
9
4
6
5
2
5
9
6
6
7
3
8
0
8
6
9
3
3
3
4
0
4
6
5
3
6
0
6
7
7
3
8
0
8
7
9
3
3
4
4
1
4
7
5
4
6
0
6
7
7
4
8
0
8
7
9
3
3
5
4
2
4
8
5
5
6
1
6
8
7
4
8
1
8
7
9
4
3
6
4
2
4
9
5
5
6
2
6
8
7
4
8
1
8
7
9
4
3
7
4
3
5
0
5
6
6
2
6
9
7
5
8
1
8
7
9
4
3
8
4
4
5
0
5
7
6
3
6
9
7
5
8
1
8
8
9
4
3
9
4
5
5
1
5
7
6
3
7
0
7
6
8
2
8
8
9
4
4
0
4
6
5
2
5
8
6
4
7
0
7
6
8
2
8
8
9
4
4
1
4
7
5
3
5
9
6
5
7
1
7
6
8
2
8
8
9
4
4
2
4
8
5
4
5
9
6
5
7
1
7
7
8
3
8
8
9
4
4
3
4
9
5
4
6
0
6
6
7
2
7
7
8
3
8
9
9
4
4
4
5
0
5
5
6
1
6
6
7
2
7
8
8
3
8
9
9
4
4
5
5
1
5
6
6
2
6
7
7
3
7
8
8
4
8
9
9
5
4
6
5
1
5
7
6
2
6
8
7
3
7
8
8
4
8
9
9
5
4
7
5
2
5
8
6
3
6
8
7
4
7
9
8
4
8
9
9
5
4
8
5
3
5
8
6
4
6
9
7
4
7
9
8
4
9
0
9
5
4
9
5
4
5
9
6
4
6
9
7
5
8
0
8
5
9
0
9
5
5
0
5
5
6
0
6
5
7
0
7
5
8
0
8
5
9
0
9
5
5
1
5
6
6
1
6
6
7
1
7
6
8
0
8
5
9
0
9
5
5
2
5
7
6
2
6
6
7
1
7
6
8
1
8
6
9
0
9
5
5
3
5
8
6
2
6
7
7
2
7
7
8
1
8
6
9
1
9
5
5
4
5
9
6
3
6
8
7
2
7
7
8
2
8
6
9
1
9
5
5
5
6
0
6
4
6
9
7
3
7
8
8
2
8
7
9
1
9
6
5
6
6
0
6
5
6
9
7
4
7
8
8
2
8
7
9
1
9
6
5
7
6
1
6
6
7
0
7
4
7
9
8
3
8
7
9
1
9
6
5
8
6
2
6
6
7
1
7
5
7
9
8
3
8
7
9
2
9
6
5
9
6
3
6
7
7
1
7
5
8
0
8
4
8
8
9
2
9
6
6
0
6
4
6
8
7
2
7
6
8
0
8
4
8
8
9
2
9
6
6
1
6
5
6
9
7
3
7
7
8
1
8
4
8
8
9
2
9
6
6
2
6
6
7
0
7
3
7
7
8
1
8
5
8
9
9
2
9
6
6
3
6
7
7
0
7
4
7
8
8
2
8
5
8
9
9
3
9
6
6
4
6
8
7
1
7
5
7
8
8
2
8
6
8
9
9
3
9
6
6
5
6
9
7
2
7
6
7
9
8
3
8
6
9
0
9
3
9
7
6
6
6
9
7
3
7
6
8
0
8
3
8
6
9
0
9
3
9
7
6
7
7
0
7
4
7
7
8
0
8
4
8
7
9
0
9
3
9
7
6
8
7
1
7
4
7
8
8
1
8
4
8
7
9
0
9
4
9
7
6
9
7
2
7
5
7
8
8
1
8
5
8
8
9
1
9
4
9
7
7
0
7
3
7
6
7
9
8
2
8
5
8
8
9
1
9
4
9
7
7
1
7
4
7
7
8
0
8
3
8
6
8
8
9
1
9
4
9
7
7
2
7
5
7
8
8
0
8
3
8
6
8
9
9
2
9
4
9
7
7
3
7
6
7
8
8
1
8
4
8
7
8
9
9
2
9
5
9
7
7
4
7
7
7
9
8
2
8
4
8
7
9
0
9
2
9
5
9
7
7
5
7
8
8
0
8
3
8
5
8
8
9
0
9
3
9
5
9
8
7
6
7
8
8
1
8
3
8
6
8
8
9
0
9
3
9
5
9
8
7
7
7
9
8
2
8
4
8
6
8
9
9
1
9
3
9
5
9
8
7
8
8
0
8
2
8
5
8
7
8
9
9
1
9
3
9
6
9
8
7
9
8
1
8
3
8
5
8
7
9
0
9
2
9
4
9
6
9
8
8
0
8
2
8
4
8
6
8
8
9
0
9
2
9
4
9
6
9
8
8
1
8
3
8
5
8
7
8
9
9
1
9
2
9
4
9
6
9
8
8
2
8
4
8
6
8
7
8
9
9
1
9
3
9
5
9
6
9
8
8
3
8
5
8
6
8
8
9
0
9
2
9
3
9
5
9
7
9
8
8
4
8
6
8
7
8
9
9
0
9
2
9
4
9
5
9
7
9
8
8
5
8
7
8
8
9
0
9
1
9
3
9
4
9
6
9
7
9
9
8
6
8
7
8
9
9
0
9
2
9
3
9
4
9
6
9
7
9
9
8
7
8
8
9
0
9
1
9
2
9
4
9
5
9
6
9
7
9
9
8
8
8
9
9
0
9
2
9
3
9
4
9
5
9
6
9
8
9
9
8
9
9
0
9
1
9
2
9
3
9
5
9
6
9
7
9
8
9
9
9
0
9
1
9
2
9
3
9
4
9
5
9
6
9
7
9
8
9
9
9
1
9
2
9
3
9
4
9
5
9
6
9
6
9
7
9
8
9
9
9
2
9
3
9
4
9
4
9
5
9
6
9
7
9
8
9
8
9
9
9
3
9
4
9
4
9
5
9
6
9
7
9
7
9
8
9
9
9
9
9
4
9
5
9
5
9
6
9
6
9
7
9
8
9
8
9
9
9
9
 
1
0
2
0
3
0
4
0
5
0
6
0
7
0
8
0
9
0

38 C.F.R. § 4.25, Table I.

Also, when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired skeletal 
muscles, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added, not combined, before proceeding with 
further combinations, or converting to degree of disability.  
The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as 1 disability for 
the purpose of arranging in order of severity and for all 
further combinations.  For example, with disabilities 
evaluated at 60 percent, 20 percent, 10 percent and 10 
percent, with the two 10's representing bilateral 
disabilities, the order of severity would be 60, 21 and 20.  
The 60 and 21 combine to 68 percent and the 68 and 20 to 74 
percent, converted to 70 percent as the final degree of 
disability. 

38 C.F.R. § 4.26.

Currently, the veteran's service-connected disorders are 
assigned a 90 percent combined evaluation for compensation 
purposes, and he contends that a 100 percent schedular 
evaluation is warranted because the individual disability 
ratings mathematically total more than 100 percent.  Based 
on the above criteria, however, combining service-connected 
ratings is not a matter of simple addition, and the 
following analysis of the veteran's service-connected 
disability ratings demonstrates that the currently assigned 
90 percent evaluation is appropriate.

The veteran's service-connected disabilities break down 
under Table I as follows for combined evaluation purposes:  

left foot - 30 percent
right foot - 30 percent (to 51 percent)
left tibia - 30 percent (to 66 percent)
right tibia - 30 percent (to 76 percent) 
left knee - 10 percent (to 78 percent)
right knee - 10 percent (to 80 percent)
left ankle - 10 percent (to 82 percent)
right ankle - 10 percent (to 84 percent)

The 84 percent is then added to a 10 percent bilateral 
factor of 8.4, which totals 92.4.  The remaining 
disabilities are added using Table I. 


hearing loss - 10 percent (to 93 percent)
tinnitus - 10 percent (to 94 percent)

The veteran's 94 percent total after application of Table I 
is then converted to 90 percent.  See 38 C.F.R. § 4.25(a).  
Accordingly, a combined schedular evaluation in excess of 90 
percent is not warranted.

Unlike his February 2003 and August 2003 contentions, the 
veteran intimated at the October 2005 hearing that a 
combined schedular evaluation should be in effect based on 
the current severity of his disabilities.  To the extent the 
veteran is intending to raise claims for increased 
evaluations for specific disorders, the veteran should 
clarify such matter with the RO, which would include 
identifying the benefit sought on appeal.


ORDER

Entitlement to service connection for arthritis of the 
ankles, knees, and shins is denied.

Entitlement to a compensable evaluation for bilateral 
hearing loss, from July 29, 1996, to August 28, 2002, is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss, on and after August 29, 
2002, is denied.

Entitlement to an effective date prior to June 5, 2003, for 
a grant of service connection for bilateral ligamentous 
strain of the ankles is denied. 

Entitlement to an effective date prior to September 18, 
2002, for a grant of service connection for bilateral 
ligamentous strain of the knees is denied.



Entitlement to a combined schedular evaluation in excess of 
90 percent for service-connected disorders is denied.



			
                   S. L. KENNEDY		  ROBERT E. SULLIVAN
Veterans Law Judge,                                  
Veterans Law Judge,
Board of Veterans' Appeals                       Board of 
Veterans' Appeals

	

____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


